DETAILED ACTION
Claims 1, 3-11, and 13-20 are presented for examination. Claims 1, 4-6, 11, and 14-16 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US patent 8,219,941 B2 Sinha, et al. [herein “Sinha”] figures 6A, 6F, and 8A teaches a method of checking for range pattern defects in a layout. Sinha teaches using a coarse grid search to quickly identify potential defective patterns followed by a more accurate fine grid search to remove false positives. See Sinha figures 6A and 6F.
Sinha column 36 lines 20-22 recognizes the problem of “excessive looping (to optimize the same block again and again)” but Sinha teaches “the user is informed” instead of utilizing a random selection to break the loop. This teaching indicates Sinha considered the problem but did not arrive at the embodiment of the invention as now claimed. This evidence weighs in favor of nonobviousness.
Sinha column 7 lines 40-52 teaches a parameter based scoring of defects. I.e. a severity measurement. Sinha fails to teach a random selection of patterns for re-routing.
US patent 8,782,582 B1 Gupta, et al. [herein “Gupta”] column 3 lines 1-4 teaches “scaling factors” for respective metrics. Scaling factors correspond with weights on a hotspot scoring.
US patent 8,566,754 B2 Kwang, et al. [herein “Kwang”] abstract teaches determining whether pattern clips of a design match a “known manufacturing hotspot configuration.” Known manufacturing hotspot configuration patterns correspond with forbidden patterns. Kwang figure 5 teaches either retrieving stored correction guidance or applying a perturbation process to correct the respective pattern clip. Kwang column 10 lines 34-38 teaches a weighted hotspot score.
US patent 9,395,622 B2 Inoue, et al. [herein “Inoue”] teaches source mask optimization. Inoue column 19 and figures 7A-7D depict pixel configurations for assessing corner touching violations. The pixel configurations correspond with forbidden patterns.

None of the references taken either alone or in combination with the prior art of record disclose “wherein selecting the at least one unfabricable segment from the set of unfabricable segments includes randomly selecting at least one unfabricable segment from the set of unfabricable segments” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        15 February 2022